DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner notes that the claim amendments filed on 06/16/2021 are improper for claim 1.  The claim has inserted “establishing a first connection between the network access point and the application”, but has failed to address removal of the previously claimed “establishing a first connection between the network access point and the application” from the previous 07/31/2018 claim version.  In fact the previously claimed limitation appears to have been omitted entirely in the current 06/16/2021 claims.  The examiner assumes that the omitted limitation has been canceled, as the omitted limitation would be a duplicate of the first newly inserted limitation of claim 1 in the 06/16/2021 amendments.

Claim Rejections - 35 USC § 112
Claims 1 and 15 (and thus claims 2-3 and 5-27) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 1 recites “the network access point requesting further subsets of the data stream to send data stream subsets to the application from the server at a higher frequency than the network access point receives further requests from the application to the server”.  However, the applicant’s specification at para. [0019], [0020], [0025], and [0052], which 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the network access point" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a network access point receiving a second request…” on line 13.  It is unclear to the examiner whether this relates to the previously claimed access point or whether this is an entirely new access point altogether.  The examiner interprets the claim limitation as “the network access point receiving a second request…” for purposes of expedited prosecution.
Claim 15 recites the limitation "the first connection" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant's arguments filed 05/16/2021 have been fully considered but they are not persuasive. The applicant has argued in substance:
The prior art fails to teach or suggest “the network access point requesting further subsets of the data stream to send data stream subsets to the application from the server at a higher frequency than the network access point receives further requests from the application to the server”.  As shown in the previous rejection, Scott teaches that a CS node pre-fetches later segments of the data stream after receiving an interest for the first segment (see para. [0034]).  An interest names content the client wishes to obtain (see para. [0035]), and as a result of a Content Store (CS) node receiving the Interest, the content is returned to the client (see para. [0035]).  Furthermore, Scott teaches that prefetching involves pre-fetching subsequent blocks of the data stream related to the Interest content object (see para. [0062], [0063]), which is achieved by determining a set of other Content Objects to be pre-fetched (e.g., other Content Objects associated with the cache hit Content Object), and to select a target repository for storing the other Content Objects which are obtained from an information centric network.  This pre-fetching by a CS (i.e. network access point as claimed) of a set of other Content Objects (i.e. further subsets as claimed) shows receiving a higher frequency of data stream subsets from the 
Modifying of Karlsson with the teaching of Scott “would destroy operability and is, therefore, deficient to support obviousness” - the examiner respectfully disagrees.  the examiner also respectfully disagrees that “modifying [Karlsson] to ‘pre-fetch’ is contrary to the express and fundamental operation of Karlsson.  This can be simply shown due to the fact that Scott teaches receiving an interest for the first segment that results in a cache miss similar to the Karlsson disclosure (see Scott, FIG. 5 - 506), which results in a rule matching to be performed (see Scott, para. [0061]).  Scott further goes on to disclose that pre-fetching may be a result of the rule matching (para. [0062]-[0065]).  While Scott does seem to exemplify pre-fetching with a cache hit, the examiner asserts that pre-fetching for a cache miss would not “destroy operability” of Karlsson “or “contrary to the express and fundamental operation of Karlsson”.  Pre-fetching objects related to a requested content object (i.e. subsets) whether there is a cache hit or a cache miss would still provide the obvious benefit of having the related objects of a requested object be more readily available for consumption, as would be easily recognized by a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention, and therefore the combination of Karlsson and Scott is obvious.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 10, 12-17, 19, 20, 23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson, et al (Pub. No. US 2017/0078729 A1 hereinafter Karlsson), and further in view of Scott (Pub. No. US 2015/0319241 A1 hereinafter Scott).

Claim 1 is an independent claim and Karlsson discloses a method for retrieving a data stream from a server by an application implemented on a user terminal (receiving streaming media from an external provider (server as claimed) upon request form a client device (user terminal as claimed), abstract), the method comprising:
	establishing a first connection between the network access point and the application (router accessible by a plurality of client devices onboard said vehicle, para. [0035], see also FIG. 2);
	a network access point in a transportation vehicle (router 2 on board a vehicle, para. [0052]) receiving a call through the first connection, the call including a request to be sent from the application to the server to establish a second connection between the application and the server (request from client device to obtain streaming media from external provider (establish a second connection as claimed) received at router (e.g. using the connection between the client and router), para. [0037]);
	establishing a second connection between the network access point and the server (connection between router and external provider, para. [0022], see also FIG. 2);
	the network access point requesting a first subset of the data stream from the server through the second connection (router downloads the segment from the external server when the requested segment of the streaming media is not available in the cache when user requests streaming media, para. [0037]; streaming media comprised of multiple segments, para. [0006]);
	the network access point receiving the first subset of the data stream from the server through the second connection (router downloads the segment from the external server, para. [0037]);
	storing the first subset in a buffer memory of the network access point (store the segment in the cache of the router, para. [0037], see also FIG. 2, 3);
	a network access point receiving a second request from the application to the server, the second request requesting the server to send a second subset of the data stream to the application (upon a request from a client device to obtain a streaming media from said external provider received at the router, para. [0037]), wherein the second subset includes the first subset (segment of said streaming media is available in the cache, para. [0037]); and
	sending the second subset of the data stream from the buffer memory to the application through the first connection (when the requested segment is available in the cache, forward the segment from the cache to the client from the router, para. [0037]).

Karlsson does not specifically disclose, but Scott teaches, wherein the network access point requests further subsets of the data stream from the server at a higher frequency than the network access point receives further requests from the application to the server to send a subset of the data stream to the application (a CS node pre-fetches later segments of the data stream after (i.e. a higher frequency of further segment requests as claimed) receiving an interest for the first segment, para. [0034], [0035], [0062]-[0065]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Scott’s pre-fetching of data stream segments based on segment requests with Karlsson’s segment streaming in response to stream 

As per claim 2, claim 1 is incorporated and Karlsson further discloses further comprising: 
	removing the second subset of the data stream from the buffer memory (store streaming media objects in the cache for a predetermined time, para. [0028]); and
	the network access point requesting a third subset of the data stream from the server via the second connection, wherein the third subset within the data stream follows logically after the first subset (the router downloads next segment for streaming media from exterior network when not available in the cache, para. [0061]),
	the network access point receiving the third subset of the data stream from the server via the second connection (the router downloads next segment for streaming media from exterior network when not available in the cache, para. [0061]).

As per claim 3, claim 2 is incorporated and Karlsson further discloses further comprising: 
receiving by the network access point a request from the application to the server to send a fourth subset of the data stream to the application, wherein the fourth subset within the data stream follows logically after the second subset (loop for requesting next segment until end of media streaming, FIG. 3), and wherein the fourth subset includes the rest of the first subset still stored in the buffer memory, by the rest of the first subset and of the third subset still stored in the buffer memory, or by the third subset (if next segment of said streaming media is available in the cache, FIG. 2); and sending the fourth subset of the data stream from the buffer memory to the application via the first connection (if next segment of said streaming media is available in the cache, send the segment from the cache to the user, FIG. 3).  

As per claim 6, claim 1 is incorporated and Karlsson further discloses further comprising: making the buffer memory available to the application by allocating memory space of a memory device of the network access point (given adequate memory, the caching device could store any material for the same purpose of transparent local distribution, for an extended period of time, or even indefinitely…to give users access, para. [0026]).  

As per claim 7, claim 6 is incorporated and Karlsson further discloses wherein the size of the buffer memory depends on an available memory space in the memory device (given adequate memory, the caching device could store any material for an extended period of time, or even indefinitely, para. [0026]).  

As per claim 10, claim 1 is incorporated and Karlsson further discloses wherein the first connection is established via a wireless local area network (client connection via WLAN to access points, para. [0055]).  

As per claim 12, claim 1 is incorporated and Karlsson further discloses wherein the data rate of the second connection between the network access point and the server (external wide area network communications between router and base station, para. [0047], Ethernet data link between router and external provider, para. [0022], [0023]; alternatively, the router communicates with the server on at least two different communication routes, para. [0040]) is higher than the data rate of the first connection between the network access pointWO 2017/133795- 27 - PCT/EP2016/070766 and the application (internal local area network between router and clients, para. [0047], [0048]; router accessible by a plurality of client devices onboard said vehicle shows shared connection and thus implies lower data rates than the multiple external links between the router and server as claimed, see FIG. 2; furthermore, multiple users sharing a connection results in degraded performance for each user due to competing bandwidth which results in lowered throughput, para. [0010], [0011]).  

As per claim 13, claim 1 is incorporated and Karlsson further discloses wherein the first subset is larger than the second subset (streaming media comprised of multiple segments, para. [0006]; requested segments and next segments (smaller part of total streaming media) that are fulfilled from cache, see FIG. 3).  

As per claim 14, claim 1 is incorporated and Karlsson further discloses wherein the network address of the server is specified as the source network address of the second subset of the data stream (send next requested segment from cache to the user instead of downloading from exterior network, see FIG. 3).

Claim 15 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning.

As per claim 16, claim 15 is incorporated.  Claim 16 corresponds to claim 2 and is therefore rejected for similar reasoning.

As per claim 17, claim 16 is incorporated.  Claim 17 corresponds to claim 3 and is therefore rejected for similar reasoning.

As per claim 19, claim 15 is incorporated.  Claim 19 corresponds to claim 6 and is therefore rejected for similar reasoning.

As per claim 20, claim 19 is incorporated.  Claim 20 corresponds to claim 7 and is therefore rejected for similar reasoning.

As per claim 23, claim 15 is incorporated.  Claim 23 corresponds to claim 10 and is therefore rejected for similar reasoning.

As per claim 25, claim 15 is incorporated.  Claim 25 corresponds to claim 12 and is therefore rejected for similar reasoning.

As per claim 26, claim 15 is incorporated.  Claim 26 corresponds to claim 13 and is therefore rejected for similar reasoning.

As per claim 27, claim 15 is incorporated.  Claim 27 corresponds to claim 14 and is therefore rejected for similar reasoning.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson and Scott, and further in view of Zhu, et al (Pub. No. US 2015/0067105 A1 hereinafter Zhu).

As per claim 5, claim 1 is incorporated and Karlsson and Scott do not specifically disclose, but Zhu teaches, wherein the network access point requests further subsets of the data stream from the server until the buffer memory is full (persistently request the next video segments in a streaming session until the buffer is full, abstract, para. [0029]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Zhu’s persistent request filling a buffer with video segments with Karlsson and Scott’s access point caching of streaming media segments because it would have allowed for eliminating gaps between successive requests while ensuring full network utilization (Zhu, para. [0029]).

As per claim 18, claim 15 is incorporated.  Claim 18 corresponds to claim 5 and is therefore rejected for similar reasoning.

Claims 8-9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson and Scott, and further in view of Narasimha, et al (US Patent No. 8,279,884 B1 hereinafter Narasimha).

As per claim 8, claim 6 is incorporated and Karlsson further discloses wherein the second connection is established via a cellular network (router connects external link is to cellular base station, see FIG. 2). 
Karlsson and Scott do not specifically disclose, but Narasimha teaches, wherein the size of the buffer memory depends on a status of the cellular network (router sets up a jitter buffer to receive packets and sizes the jitter buffer based on current network jitter conditions, col. 1, lines 54-65).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Narasimha’s router buffer setup with Karlsson and Scott’s cache for streaming segment information because it would have allowed for a more efficient overall system by minimizing of the amount of delay (Narasimha, col. 1, lines 63-67).

As per claim 9, claim 8 is incorporated and Karlsson and Scott do not specifically disclose, but Narasimha teaches, wherein the status of the cellular network is an instantaneous and/or a predicted, future status of the cellular network (current network jitter conditions, col. 1, line 65).
  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Narasimha’s router buffer setup with Karlsson and Scott’s cache for streaming segment information because it would have allowed for a more efficient overall system by minimizing of the amount of delay (Narasimha, col. 1, lines 63-67).

As per claim 21, claim 19 is incorporated.  Claim 21 corresponds to claim 8 and is therefore rejected for similar reasoning.

claim 22, claim 21 is incorporated.  Claim 22 corresponds to claim 9 and is therefore rejected for similar reasoning.

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson and Scott, and further in view of Lee (Pub. No. US 2019/0364459 A1 hereinafter Lee).

As per claim 11, claim 1 is incorporated and Karlsson further discloses wherein the first connection and/or the second connection is based on the Internet Protocol, and the Transmission Control Protocol (streaming via Internet Protocol, para. [0004], [0059]; HTTP Internet access for streaming, para. [0003], [0010], [0055]).  
	Karlsson and Scott do not specifically disclose the Transmission Control Protocol, but does teach using HTTP and Internet communications.  In the analogous art, Lee teaches that, HTTP runs over TCP connections (para. [0018]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Lee’s HTTP and TCP teachings with Karlsson and Scott’s HTTP protocol teachings for storing streaming media segments in a cache because it would have allowed for well-known networking protocols and their interworking to be utilized.

As per claim 24, claim 15 is incorporated.  Claim 24 corresponds to claim 11 and is therefore rejected for similar reasoning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168.  The examiner can normally be reached on Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BUI/Primary Examiner, Art Unit 2448